Title: To Thomas Jefferson from United States Senate, 26 February 1808
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United States.February 26. 1808.
                  
                  Resolved,
                  That the President of the United States, be requested to cause to be laid before the Senate, the memorials and petitions from the district of Detroit; and such other information as may be in his possession, and which he may deem proper, in relation to the conduct of william Hull, governor of the territory of Michigan, and Stanley Griswold, esquire, while acting as secretary of that territory. 
                  Attest,
                  
                     Sam A Otis Secretary.
                  
               